Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 1
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 2
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 3
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 4
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 5
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 6
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 7
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 8
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 9
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 10
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 11
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 12
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 13
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 14
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 15
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 16
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 17
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 18
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 19
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 20
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 21
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 22
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 23
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 24
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 25
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 26
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 27
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 28
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 29
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 30
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 31
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 32
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 33
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 34
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 35
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 36
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 37
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 38
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 39
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 40
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 41
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 42
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 43
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 44
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 45
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 46
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 47
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 48
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 49
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 50
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 51
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 52
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 53
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 54
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 55
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 56
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 57
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 58
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 59
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 60
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 61
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 62
                                       of 63
Case: 18-30983   Doc# 213-1   Filed: 09/16/19   Entered: 09/16/19 12:23:42   Page 63
                                       of 63
